Title: To James Madison from Tench Coxe, 28 September 1787
From: Coxe, Tench
To: Madison, James


Dear Sir
Philadelphia Sept. 28th. 1787.
I troubled you with a few lines by Mr Moore, in which I promised myself the pleasure of sending you the third Number of the American Citizen, which I have now the pleasure to enclose. Our house is at this Moment on the Adoption of the plan. A Motion to postpone was made by our Western Members, but on the Question only 12 were for the postponement. The house are now proceeding, and the Resolution before them is to this Effect “that the house recommend to the people of Pennsylvania the calling a Convention agreeably to the plan proposed by the late federal Convention for the purposing of considering the new Constitution &ca.”
A second Resolution is to follow fixing the times of Election & Meeting. There is very little doubt that it will be carried. I have none indeed. Mr. Findley stated his ideas on the subject fully, and went so far as to say that he thought a Convention ought to be called and expected it would be called. He made no observation unfavorable to the new Constitution. With much Respect, I am, dear Sir yr. obedt. hum. Servt.
Tench Coxe
The only ground of Opposition was not having the Constitution before the house from Congress.
29th. Our assembly on a Division on the first Question were 43 for it, & 19 against, Mr Morris was not in the house. There were 34 Republicans & 9 Constitutionalists in the 43. The principal Germans were among the nine. The Western Members chiefly composed the 19. This took place about two O’Clock when the house adjourned till after dinner. On the call of the Roll there appeared but 45 Members, 46 is a quorum. This appearing designed to prevent the second Resolution fixing the time, manner &ca. of electing and convening the State Convention[,] the Sarjeant at Arms was sent for the 17 Absentees who were found together at the House [of] a great constitutional partizan a Major Boyd, with two constitutional Members of the Council from the Western Counties Messrs. J. McClene & Smilie. They recd. the speakers Message from the Sarjeant, but refused to go to the House. The house adjourned till this Morning at ½ past nine.
It appears probable to me from the information I have been able to collect that Judge Bryan was with the 17 prior to the Sarjeants finding them, but not at the time. A Mr. Whitehill, one of the constitutional leaders, certainly was at his house at dinner.
It appears from these facts, that the Western people have a good deal of Jealousy about the new constitution, and it is very clear that the men, who have been used to lead the Constitutional are against it decidedly. I am sorry for any thing that appears irregular, or looks like an interruption of peace, but I have no doubt of a large Majority of the Convention adopting the new frame of gouvernment in toto. One thing will certainly follow the rending the constitutional party to pieces, when the animosities among them will be more bitter from their former cordiality.
The enclosed paper has also the resolution of the house at large.
The arrival of the recommendation of Congress before ten O’Clock to day would be a most happy circumstance.
